Citation Nr: 1200004	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-04 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral heel bone spurs.  

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative joint disease of the thoracolumbar spine.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to December 1966 and from November 2001 to March 2005.  He also had more than 27 years of inactive service in the United States Army Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington DC, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  Original jurisdiction of the Veteran's claim resides in the VARO in Chicago, Illinois.  

In the April 2006 rating decision, the RO established service connection for bilateral heel bone spurs and degenerative joint disease of the lumbar and thoracic spine segments.  The Veteran expressed disagreement with the assigned evaluations, appealed the issues to BVA, and the case was referred to the Board for appellate review.

In the April 2006 rating decision, the RO granted service connection for a bilateral knee condition; a 10 percent evaluation was assigned, effective April 1, 2005.  The Veteran expressed disagreement with the assigned evaluation in a July 2006 statement, and was procured a January 2009 Statement of the Case (SOC) which continued the 10 percent evaluation.  However, the Veteran did not list this issue on the completed February 2009 substantive appeal (VA Form 9).  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  Accordingly, that issue is not on appeal.  



Clarification of an issue on appeal

In the Veteran's December 2004 claim, he filed for compensation for disabilities of the "upper back" and "spine."  See the Veteran's December 2004 claim.  X-ray reports conducted in connection with the January 2005 VA examination report reflect degenerative changes of the thoracic spine as well as degenerative joint disease of the lumbar spine at L1-L2 and L5-S1.  See the January 2005 VA examination report.  

In the April 2006 rating decision, the RO granted separate claims of entitlement to service connection for degenerative joint disease of the lumbar spine and thoracic spine; 10 percent and noncompensable (zero percent) evaluations were assigned, respectively.  

In a July 2006 statement, the Veteran expressed disagreement with the noncompensable evaluation assigned for his service-connected thoracic spine disability, noting that a separate 10 percent evaluation may be assigned for painful motion and evidence of arthritis as per 38 C.F.R. § 4.49.  See the Veteran's July 2006 statement.  In response, the RO merged the Veteran's service-connected lumbar and thoracic spine disabilities and continued the present appeal.  

Concerning disabilities of the thoracic spine, the Board acknowledges that VA's prior rating schedule included specific Diagnostic Codes to separately rate disabilities of the thoracic (dorsal) spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5288 and 5291 (2002).  However, VA subsequently amended the rating schedule pertaining to disabilities of the spine, contained in 38 C.F.R. § 4.71a, which became effective on September 26, 2003.  See 68 Fed. Reg. 166, 51454-51458 (August 27, 2003).  The new criteria have combined disabilities relating to the thoracic and lumbar spine segments and are codified at newly designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2011).  Indeed, although service connection may be granted for a thoracic spine disability (as is the case here), compensation for such is assigned as per the revised criteria relating to the spine because the original claim for compensation was received after September 26, 2003.  Further, since the revised rating criteria have merged the thoracic and lumbar spine segments (denominated as the thoracolumbar spine), the Veteran's claims have been merged and will be evaluated accordingly.  The Board points out that, although these claims have been merged, the Veteran may be compensated for symptomatology attributable to both the lumbar or thoracic spine segments.  The Veteran's claim has been recharacterized as stated on the title page of this decision.  


FINDINGS OF FACT

1.  The Veteran's service-connected heel bone spurs of the left foot manifest in symptomatology which is no more than moderately disabling.  The evidence does not show pes planus, atrophy of the musculature, metatarsalgia, disturbed circulation and weakness of the feet, claw foot, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  

2.  The Veteran's service-connected heel bone spurs of the right foot manifest in symptomatology which is no more than moderately disabling.  The evidence does not show pes planus, atrophy of the musculature, metatarsalgia, disturbed circulation and weakness of the feet, claw foot, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  

3.  The Veteran's service-connected degenerative joint disease of the thoracolumbar spine manifests in painful motion, x-ray evidence of arthritis and subjective complaints of numbness of the buttocks.  There is no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or incapacitating episodes, or objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for service-connected heel bone spurs of the left foot are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).

2.  The criteria for a separate 10 percent evaluation, but no more, for service-connected heel bone spurs of the right foot are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).

3.  The criteria for an initial evaluation in excess of 10 percent for service-connected degenerative joint disease of the thoracolumbar spine are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 - 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide that pertains to the claim.  38 C.F.R. § 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.
Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

In reviewing the Veteran's claims, the Board observes that the Veteran is challenging initial evaluations following grants of service connection claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (the Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

As noted above, the Veteran participated in VA's BDD program that assists service members at participating military bases with development of VA disability compensation claims prior to their discharge from active military service.  The Board observes that the RO issued a VCAA letter to the Veteran in December 2004, which informed him of what actions he needed to undertake; the need to submit any evidence in his possession that pertained to the claim; and how the VA would assist him in developing his claim.  The December 2004 VCAA letter was issued prior to the April 2006 rating decision, which granted service connection for degenerative joint disease of the lumbar and thoracic spine segments and bilateral hell bone spurs.  The Board finds that, under the facts of this case, that the RO provided appropriate notice of the information or evidence needed in order to substantiate the claim prior to the initial decision.  

Further, the Veteran was also notified of how VA determines disability ratings and effective dates as per the Court's decision in Dingess in a letter dated in March 2006.  Since this notice was afforded to the Veteran prior to the initial adjudication of his claims, there is no error with respect to the timing of such notice.  See Pelegrini, supra.  

In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to the Veteran's claims.  Moreover, the Veteran has been provided with several opportunities to submit evidence and argument in support of his claim.  Therefore, the Board finds that any defect with respect to the content of the VCAA notice requirements for his claim is harmless error in this case.

The VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records, VA outpatient treatment records and VA examination reports are of record, as well as submitted written statements in support of the Veteran's claims, and were reviewed by the RO and the Board in connection with the Veteran's claims.  There has been no indication that there exists any evidence which is not currently of record.  

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claims for evaluations, including private and VA treatment records and by affording VA examinations.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2005 and December 2008 VA examinations obtained in this case are adequate, as they were based on physical examinations and they provide medical information needed to address the rating criteria relevant to this case.  In particular, the VA examination reports contain descriptions of the symptomatology related to the service-connected disabilities and address the impact of the disability on the Veteran's daily life.  The Board notes that the January 2005 VA examination report fails to reflect that the Veteran's VA claims file was reviewed by the VA examiner.  However, as noted above, the Veteran's claims arise from the BDD program.  Accordingly, the Veteran was still in the service when the January 2005 VA examination was performed, and thus, there would have been no VA claims file for the examiner to review at that time.  However, the December 2008 VA examiner did review the Veteran's VA claims file in connection with the later VA examination.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case with regard to obtaining a VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2011). 

Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities decided herein since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

Additionally, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims decided herein.  VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC, which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  

Increased Evaluations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7. 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Similarly where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson, supra; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9- 98.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

Bilateral Heel Bone Spurs

Review of the record reflects that the Veteran originally filed a claim of entitlement to service connection for a bilateral ankle disorder.  As will be discussed further below, upon examination, the Veteran demonstrated no disability of either ankle; however, x-rays dated in January 2005 reflected bilateral calcaneal bone spurs.  See January 2005 VA x-ray reports.  Accordingly, in the April 2006 rating decision, the RO characterized the Veteran's bilateral ankle claim as a claim for a bilateral foot disorder, and established service connection, a single 10 percent evaluation was assigned.  

The Veteran is currently assigned a 10 percent evaluation for bilateral heel bone spurs by analogy under Diagnostic Code 5284 which pertains to "other foot injuries."  See 38 C.F.R. § 4.20 (2011) (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  

The medical evidence does not indicate pes planus, atrophy of the musculature, disturbed circulation and weakness of the feet, metatarsalgia, claw foot, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones in either foot.  Accordingly, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282 and 5283 are also not applicable.

Accordingly, use of Diagnostic Code 5284 is the most appropriate diagnostic code for the Veteran's bilateral heel bone spurs.  Diagnostic Code 5284 is "catchall" code and is the only code under the rating schedule that will adequately account for the entirety of the Veteran's symptomatology, which is predominated by pain on palpitation of the soles of the feet.

Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries.  With actual loss of use of the foot, a 40 percent rating is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).

The Board observes that the words "moderate", "moderately severe", and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  "Moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary 871 (1988).  "Severe" is generally defined as "of a great degree:  serious."  Id., 1078 (1990).

As noted above, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2011) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2011).  See DeLuca, supra.  However, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Such is the case with Diagnostic Code 5284.

The January 2005 VA examination does not describe symptomatology relating to either foot because the Veteran's original claim was for a bilateral ankle condition.  X-rays conducted in connection with the January 2005 VA examination reflect bilateral calcaneal and posterior bone spurs.  See the January 2005 VA examination report.  The December 2008 VA examination report reflects the Veteran's subjective complaints of mild tenderness upon palpation over the calcaneus, bilaterally.  The Veteran reported receiving no medical treatment or oral medication, but he asserted that he applied "Capzasin" to help control the pain in his feet.  Also, the Veteran had not utilized assistant devices, to include orthotics.  Upon clinical evaluation, there were no deformities noted in either foot.  The Veteran demonstrated a full range of motion of both feet without pain, and there was no abnormal weight bearing, limitation of motion or pain on manipulation of either foot.  The December 2008 VA examiner provided a diagnosis of "mildly symptomatic" bilateral calcaneal spurs.  

While the Board acknowledges Veteran's complaints, in its opinion those complaints do not present a picture consistent with moderately severe disability of either foot.  Rather, there is no objective evidence of pathology which might be said to be indicative of moderately severe or severe foot pathology.  Indeed, the December 2008 VA examiner described the Veteran's bilateral foot disability as "mildly symptomatic."  

In short, the medical evidence of record reflects that the Veteran has bilateral calcaneal heel spurs.  However, it does not appear that the associated symptomatology causes functional impairment which may be described as moderately severe.  Thus, a moderate disability is demonstrated in each foot.  

In light of above, the Board concludes that an increased evaluation for the Veteran's service-connected bilateral heel bone spurs is not warranted.  However, in light of the evidence which reflects nearly identical symptomatology concerning each separate foot, the Board finds that the criteria for a separate 10 percent evaluation have been met.  Indeed, the Veteran's diagnosed disability, heel bone spurs, is present in each foot.  

After having carefully considered the matter, and for reasons stated above, while the criteria for separate 10 percent evaluation for service-connected bilateral heel bone spurs have been met, the Board concludes that evaluations in excess of 10 percent are not warranted, as the Veteran's bilateral foot disabilities more closely approximates moderate disability than moderately severe disability.


Thoracolumbar Spine

The Veteran's spine disabilities have been evaluated as 10 percent disabling as per 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5242.  38 C.F.R. § 4.27 (2011).  However, as noted in the Introduction, all disabilities of the spine are evaluated under the criteria of either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Diagnostic Codes 5235-5243), whichever method results in the higher evaluation when all disabilities are combined.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011). 

Additionally, the Court held in Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that when read together, 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 38 C.F.R. § 4.59 (pertaining to painful motion) require that painful motion of a major joint or groups caused by degenerative arthritis (where the arthritis is established by X- ray) is deemed to be limited motion and entitled to a minimum 10 percent rating per joint, even in the absence of actual limitation of motion.  However, the Court has recently held that "pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion, such as the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235-5242).  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  The Board notes the Court's prior decision in Lichtenfels, but, in Mitchell, the Court distinguishes Lichtenfels as limited to the specific situation where a claimant demonstrates noncompensable loss of motion and is rated under Diagnostic Code 5003 (degenerative arthritis established by X-ray findings).  

Diagnostic Code 5010, pertaining to traumatic arthritis, provides that arthritis that is confirmed by x-ray findings should be evaluated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235-5242).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent disability rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is authorized if there is x-ray evidence of arthritis with involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2011).

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2011); see also 38 C.F.R. § 4.71a, Plate V (2011). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for:  a 10 percent evaluation is warranted if incapacitating episodes have a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Note (1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

In sum, the Veteran's claim may prevail if the medical evidence of record reflects that the Veteran's service-connected thoracolumbar spine disability manifests in at least:  (1) forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis as per the General Rating Formula for Diseases and Injuries of the Spine; or (2) incapacitating episodes have a total duration of at least two weeks but less than four weeks as per the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; or (3) objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, which are to be evaluated separately under an appropriate diagnostic code as per 38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011); or (4) x-ray evidence of arthritis with involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations as per 38 C.F.R. § 4.59, 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5242, and the Court's holding in Lichtenfels. 

Initially, the Board notes that the record is devoid of any instances of doctor-prescribed bed rest due to symptomatology associated with the Veteran's service-connected spine disabilities.  Indeed, neither the Veteran nor his representative has asserted that he has been prescribed bedrest by a doctor because of his service-connected spine disabilities.  Accordingly, a 20 percent evaluation is not warranted under either the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes or Diagnostic Code 5003.  

The Board also concludes an increased evaluation is unwarranted under the General Rating Formula for Diseases and Injuries of the Spine, as the competent medical evidence of record fails to reflect forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  However, even taking into account the Veteran's complaints of pain and repetitive motion testing as per DeLuca, the January 2005 and December 2008 VA examination reports fail to reflect (1) forward flexion limited to 60 degrees or less, or (2) a combined range of motion under 120 degrees.  Further, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See the January 2005 and December 2008 VA examination reports.  

As such, the Veteran's demonstrated range of motion of his thoracolumbar spine is not congruent with the criteria for an increased evaluation as per the General Rating Formula for Diseases and Injuries of the Spine.  In sum, an increased evaluation is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the General Rating Formula for Diseases and Injuries of the Spine or the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003.
Under VA regulations, separate disabilities (i.e., neurological manifestations) arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  In the present case, the January 2005 VA examination report reflects that the Veteran reported numbness in buttocks bilaterally.  The Board acknowledges that the Veteran is certainly competent to report symptomatology which he has experiences first-hand.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board acknowledges that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

Concerning the Veteran's assertions that his numbness of the bilateral buttocks is associated with his service-connected thoracolumbar spine disability, unlike varicose veins in Barr or a dislocated shoulder in Jandreau, a the Veteran's numbness of the buttocks is not a medical condition that may be associated with another disability without certain medical expertise.  Davidson, 581 F.3d 1313; Jandreau, 492 F.3d 1372; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Thus, the Board concludes that, although the Veteran is competent to report symptoms, his statements as to the origin of his buttocks numbness do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  

Moreover, the Board observes that the January 2005 and December 2008 VA examiners reported that the Veteran demonstrated no neurological deficit upon testing.  Specifically, the December 2008 VA examiner noted that the Veteran denied radiculopathy, bladder and/or bowel incontinence and demonstrated equal deep tendon flexes in his bilateral lower extremities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) (2011).

The Board has considered the possibility of staged ratings.  See Fenderson and Hart, both supra.  The Board, however, concludes that the Veteran's service-connected thoracolumbar spine disability as been no more or less disabling throughout the appeal period.  Accordingly, staged ratings are inapplicable.  See id. 

For the reasons and bases noted above, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, the current schedular criteria do not allow for the assignment of an increased evaluation for the Veteran's service-connected thoracolumbar spine disability.  Consequently, the benefit- of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disabilities decided herein are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the criteria discussed above reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  Moreover, the Veteran has not contended that his service-connected foot and/or spine disabilities have caused frequent periods of hospitalization or marked interference with his employment and such is not shown by the evidence of record.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).














	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation in excess of 10 percent for service-connected heel bone spurs of the left foot is denied.  

Entitlement to a separate 10 percent evaluation, but no more, for service-connected heel bone spurs of the right foot is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  

Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative joint disease of the thoracolumbar spine is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


